Affirmed and Opinion Filed August 30, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00212-CR
                               No. 05-20-00213-CR

                 JAILEN LATRELL MATTHEWS, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
            Trial Court Cause Nos. F18-76633-M and F18-76635-M

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      Appellant Jailen Latrell Matthews was indicted for aggravated assault with a

deadly weapon in Cause Numbers F18-76633-M and F18-76635-M. He entered

pleas of “no contest” to both charges, and the cases proceeded to trial before the

court. Finding sufficient evidence of appellant’s guilt, the trial court sentenced

appellant to twenty years’ imprisonment for each assault. In one issue, appellant

complains that the trial court failed to admonish him regarding the punishment range

for his offenses. In addition, appellant and the State agree that the judgment in each
case should be modified to reflect that appellant did not enter into plea bargain

agreements with the State. We modify the judgments as agreed and affirm.

                                   BACKGROUND

      On October 30, 2018, Justin Villanueva, his girlfriend Christina (“Nina”)

Rivas, and Nina’s brother were sitting in Justin’s car smoking “weed.” Appellant

approached the car and asked to buy a gram of marijuana. Justin recognized

appellant because they had attended the same high school and both had played

football there. Justin, a drug dealer, sold the marijuana to appellant, and appellant

walked away. As Justin and Nina rolled marijuana blunts, appellant walked back up

to the car, opened the door, pointed a gun at Nina, and demanded that Justin and

Nina “[r]un me that shit,” or “give me everything.” Justin laughed and refused but

then grabbed Nina to shield her with his body to protect her from being shot.

Appellant shot the gun numerous times, then ran away.

      Nina did not know or recognize appellant at the time of the shooting. She was

scared when appellant pointed the gun at her face and thought he was going to shoot

her. Justin testified that Nina was screaming and crying as appellant started shooting.

      Nina’s brother chased appellant. Justin did not immediately realize he had

been shot. A bullet entered the left side of his back, broke his collarbone, and lodged

near his heart. When police interviewed Justin at the hospital, he was not

forthcoming about the shooting or about appellant’s identity because he wanted to

“take matters into my own hands at first.” But both Justin and Nina later cooperated

                                         –2–
with the police investigation. Appellant was subsequently indicted in two cases for

second-degree aggravated assault with a deadly weapon.

      At the time of his indictment, appellant had entered into plea bargain

agreements with the State in two other felony cases (second-degree burglary of a

habitation and state-jail theft from a person) and was serving deferred-adjudication

community supervision in those cases. The State moved to adjudicate appellant’s

guilt in the two prior felony cases, alleging that appellant had committed violations

of his community supervision. Appellant entered pleas of no contest to the

aggravated assault charges and pleas of not true to the State’s motions to adjudicate

his guilt in the two prior felonies.

      After hearing evidence, the trial court found appellant guilty of the aggravated

assaults and made affirmative deadly-weapon findings. The trial court also found the

State’s allegations in the two prior felony cases to be true, found appellant guilty in

those cases, and revoked appellant’s community supervision. The court sentenced

appellant to twenty years’ imprisonment for each aggravated assault, ten years for

burglary of a habitation, and 180 days’ confinement in state jail for theft.

      Appellant filed motions for new trial that were overruled by operation of law

and timely notices of appeal of the trial court’s judgments in the aggravated assault

cases. Appellant has not appealed the trial court’s rulings revoking his community

supervision in the two prior felony cases.



                                         –3–
                              ISSUE AND STANDARD OF REVIEW

        In a single issue, appellant contends the trial court erred by failing to admonish

him of the punishment range for his offenses “as required by Code of Criminal

Procedure, article 26.13.” Appellant’s statement of the issue also includes the

complaint that the trial court’s failure to admonish him “render[ed] his pleas

involuntary under the Due Process Clause.” Read broadly, this issue states two

separate complaints governed by two different standards of review.

        Appellant’s complaint under article 26.13 is reviewed as non-constitutional

error under appellate procedure rule 44.2(b). Bessey v. State, 239 S.W.3d 809, 813

(Tex. Crim. App. 2007). His due process complaint is reviewed as constitutional

error under appellate procedure rule 44.2(a). Davison v. State, 405 S.W.3d 682, 691

(Tex. Crim. App. 2013). Although appellant cites and discusses Boykin v. Alabama,

395 U.S. 238 (1969)—authority for his due process complaint—he requests review

only under rule 44.2(b) for non-constitutional error.

        The State argues we need not consider the due process complaint because

appellant’s issue is multifarious. The State relies on two opinions not designated for

publication in which the courts declined to consider a due process claim combined

in a single issue with an article 26.13 claim.1 In the alternative, the State argues that


    1
     See Pender v. State, No. 02-13-00400-CR, 2014 WL 1859110, at *1 (Tex. App.—Fort Worth May 8,
2014, no pet.) (mem. op., not designated for publication) (single issue that conflated the two complaints
presented nothing for the court’s review regarding the Due Process Clause); Sherrill v. State, No. 06-05-
00159-CR, 2005 WL 3555581, at *3, n.3 (Tex. App.—Texarkana Dec. 30, 2005, no pet.) (mem. op. not

                                                  –4–
neither complaint is ground for reversal. Although we agree with the State that

appellant’s issue is multifarious, we can discern “with reasonable certainty, the

alleged error about which the complaint is made.” See Thomas v. State, 615 S.W.3d

552, 566 (Tex. App.—Houston [1st Dist.] 2020, no pet.) (internal quotation omitted)

(considering multifarious issue where error complained of was reasonably certain).

Under these circumstances, we may review appellant’s due process argument in the

interest of justice. See Davis v. State, 329 S.W.3d 798, 803 (Tex. Crim. App. 2010)

(reviewing multifarious issue in the interest of justice). We do so, however, only

after considering appellant’s principal argument under article 26.13.

                         ADMONISHMENT OF PUNISHMENT RANGE

1. Article 26.13(a)(1)

       Before a trial court may accept a plea of nolo contendere, it must admonish

the defendant of the range of punishment attached to the offense. TEX. CODE CRIM.

PROC. art. 26.13(a)(1). Substantial compliance with article 26.13(a) is sufficient

“unless the defendant affirmatively shows that he was not aware of the consequences

of his plea and that he was misled or harmed by the admonishment of the court.”

TEX. CODE CRIM. PROC. art. 26.13(c).




designated for publication) (sole issue asserting violations of both article 26.13 and due process was
multifarious). More recently, the court in Williams v. State, No. 02-19-00484-CR, 2020 WL 6066198, at
*2 (Tex. App.—Fort Worth Oct. 15, 2020, no pet.) (mem. op., not designated for publication) followed its
analysis in Pender and reached the same conclusion.
                                                 –5–
      “A trial court’s failure to properly admonish a defendant is subject to the harm

analysis of Rule of Appellate Procedure 44.2(b): ‘Any other [than constitutional]

error, defect, irregularity, or variance that does not affect substantial rights must be

disregarded.’” Bessey, 239 S.W.3d at 813 (quoting rule 44.2(b)). “In applying Rule

44.2(b) to the failure to give an admonition, the court considers the record as a whole

to determine whether, in this particular case, the error affected substantial rights. If

it did, it is not harmless error.” Id. (citation omitted). “[T]o warrant reversal on direct

appeal, the record must support an inference that appellant did not know the

consequences of his plea.” Burnett v. State, 88 S.W.3d 633, 638 (Tex. Crim. App.

2002).

      Neither party has a formal burden to show harmlessness under rule 44.2(b).

Id. “Rather, it is the appellate court’s duty to assess harm after a proper review of

the record.” Id. (internal quotation omitted). “‘Harm’ in this context means the

appellant probably would not have pleaded guilty but for the failure to admonish.”

Webb v. State, 156 S.W.3d 653, 656 (Tex. App.—Dallas 2005, pet. ref’d). If the

reviewing court has “grave doubt” about whether the error had “substantial

influence” on the outcome of the proceeding, then it “must treat the error as if it did.”

Id. at 655. “‘Grave doubt’ occurs when the matter is so evenly balanced that the

reviewing court believes the record is ‘in virtual equipoise as to the harmlessness of

the error.’” Id. at 655–56 (quoting Burnett, 88 S.W.3d at 637–38).



                                           –6–
      In reviewing the record, the “critical question” is whether there is “a fair

assurance that the defendant’s decision to plead guilty would not have changed had

the court admonished him.” VanNortrick v. State, 227 S.W.3d 706, 709 (Tex. Crim.

App. 2007). In Bessey, the court considered “the strength of the evidence of guilt”

as well as the defendant’s awareness of the plea’s consequences. See Bessey, 239

S.W.3d at 813. In Burnett, the court concluded nothing in the record supported an

inference “that 1) appellant was unaware of the consequences of his plea; or 2) the

trial judge’s failure to admonish him misled appellant into pleading guilty because

he did not know the applicable range of punishment.” Burnett, 88 S.W.3d at 635;

see also Webb, 156 S.W.3d at 656 (appellate court must assess harm by

“independently examin[ing] the record for indications that appellant was or was not

aware of the consequences of his plea and whether he was misled or harmed by the

trial court’s failure to admonish”).

      Our review of the record indicates that the evidence of appellant’s guilt was

strong. See Bessey, 239 S.W.3d at 813. Although initially a reluctant witness, Justin

testified at trial that he recognized and identified appellant from high school. Justin

and Nina both testified that appellant pointed a gun at Nina and actually shot and

injured Justin. The record also reflects that appellant recognized the strength of the

evidence. At the admonishment hearing the week before commencement of trial,

appellant’s trial counsel mentioned “some of the facts” of the case as the basis for



                                         –7–
discussion with appellant about a possible plea. Appellant, his attorney, and an

attorney for the State were present. Appellant was sworn and testified as follows:

                            DIRECT EXAMINATION
      BY MR. QUEZADA [appellant’s attorney]:
      Q Mr. Matthews, this is what we refer to as a
      formal admonishment. I wanted to get a few things
      on the record. You and I have discussed your
      case quite a few times. Certainly within the
      last couple of weeks, we have gone back and forth
      in terms of negotiations as well as talk about
      some of the facts and some of what you know and
      what we can do to try to resolve this matter. I
      gave you several options. One of which included
      having an open plea. Another of which included
      having some type of an agreed plea on all the
      cases. I also discussed with you the possibility
      of having a jury trial. And the possibility of
      having what is referred to as a TBC or a trial
      before the Court, where basically Judge White
      will function as sort of the finder of fact and
      finder of law. Basically he kind of functions as
      jury for determination of the trial. You
      understand all that?
      A Yes, sir.
      Q And I have also talked to you about the fact
      that you do have two matters also, because you
      were currently on probation as well, correct?
      And we talked about kind of that would be
      together with whatever we have pending in terms
      of the new case, correct?
      A Yes, sir.
      Q And so after discussing all those different
      options, how did you want to proceed in this
      matter?


                                        –8–
A Still going to do what we had—what we talked
about.
Q So we are clear for the record.
A TBC.
Q That means you wish to waive your right to a
jury trial and go forward on a trial before the
Court; is that correct?
A Yes, sir.
Q Okay. And so you—and that’s something that I
have not forced you to do that or nobody else
has forced you to do that. Just after discussing
all the different options, that’s the one that
you elected me to attempt to pursue; is that
correct?
A Yes, sir.
MR. QUEZADA: Thank you, I pass the witness.
Although I did want to get the State’s last offer
in this case sort of on the record for my client
to accept or reject.
THE COURT: Very well. You may put the offer on
the record.
MS. AULBAUGH [State’s attorney]: My last offer,
Judge, was ten years TDC.
And I don’t have any questions for purposes of
this hearing. And I do also agree to waive jury
trial and proceed to a bench trial.
THE COURT: Very well.
MR. QUEZADA: Mr. Matthews, again for the record,
you have overheard the offer of ten years on
these cases, are you accepting or rejecting that
at this time?
THE DEFENDANT: Rejecting.

                        –9–
        We also conclude that the record reflects appellant’s awareness of the

consequences of his plea and does not reflect that appellant would have made a

different plea had he been properly admonished. See Burnett, 88 S.W.3d at 635;

Webb, 156 S.W.3d at 656. During the punishment phase of the trial, appellant’s

counsel argued that appellant chose the plea of “no contest” to expand the options

for possible sentencing:

        We understand that the Court has lots of options available to it. One,
        the reason we did begin this matter with a plea of no contest, so if the
        Court did make a finding of guilt with regard to the cases that the Court
        had before it, that we would leave the open possibility that he could be
        placed on deferred supervision for these offenses.

        The record also reflects that at the time of the aggravated assaults in October

2018, appellant was serving terms of community supervision pursuant to plea

bargain agreements for the second-degree felony of burglary of a habitation and a

state-jail theft. The State filed motions to adjudicate appellant’s guilt in those cases

that were heard in the same proceeding as the aggravated assaults that are at issue in

this appeal. Our record does not include the clerk’s and reporter’s records relating to

those offenses because appellant has not challenged the trial court’s revocation of

his community supervision in those cases. The record does reflect, however, that

appellant entered into plea agreements with the State for those offenses.2 As the State


    2
      The reporter’s record reflects that at the beginning of trial, the court read out the four cause numbers
and announced that all were “set for trial before the Court today.” The court noted that in two cases,
appellant was placed on community supervision and the State had filed a motion alleging violations of
specific terms and conditions of community supervision in each case. Appellant confirmed that he had
received a copy of the State’s motion in each case, and declined the court’s offer to read all the allegations

                                                   –10–
argues, “[s]erving community supervision on a negotiated plea to a second degree

felony in a prior case reflects an awareness of the punishment range for a second-

degree felony.”

        In sum, the record lacks evidence that appellant did not know the punishment

range, and there is some evidence that he did know. See Burnett, 88 S.W.3d at 639.

The quoted exchange reveals that appellant and his counsel had discussed

appellant’s options for pleas and for trial. Further, appellant had recently entered into

a plea bargain for another second-degree felony offense. Consequently, although the

trial court erred by failing to admonish appellant as required by article 26.13(a), after

reviewing the record as a whole, we do not have “grave doubt” about whether

appellant’s conviction “was free from the substantial influence of the error.” See

Webb, 156 S.W.3d at 656. We conclude there is “a fair assurance that the defendant’s

decision to plead guilty would not have changed had the court admonished him.”

See Loch v. State, 621 S.W.3d 279, 282 (Tex. Crim. App. 2021) (concluding that,

based on entire record, there was fair assurance appellant would not have changed

his plea if properly admonished). Under these circumstances, we conclude that

appellant’s substantial rights were not affected, see id., and we decide this portion

of appellant’s issue against him.

2. Due process



to him. Appellant then pleaded “not true” to the allegations. At the trial’s conclusion, the court granted the
State’s motions and sentenced appellant in all four cases.
                                                   –11–
         A violation of constitutional due process occurs when a trial court accepts a

guilty plea without an affirmative showing “spread on the record” that the guilty plea

was voluntary. Boykin, 395 U.S. at 242–43. The Court in Boykin did not define what

must be “spread on the record” to satisfy due process other than generally to require

that a guilty-pleading defendant have a “full understanding” of what his plea

connotes and its consequences. See Aguirre-Mata v. State, 125 S.W.3d 473, 475

(Tex. Crim. App. 2003). Under Boykin, specific admonishments such as those in

article 26.13(a) are not required. See id. As long as the record otherwise affirmatively

discloses that the defendant’s guilty plea was adequately informed, due process is

satisfied. See Davison, 405 S.W.3d at 687.

         As we have discussed, appellant’s contention that his due process rights were

violated is different from his complaint under article 26.13. In Davison, the court

explained: “We have taken care in our case law to differentiate appellate claims

based upon a violation of the statutory admonishment requirement of Article 26.13

from appellate claims based upon due process—that a guilty plea was involuntary

because inadequately informed.” Davison, 405 S.W.3d at 691. The State responds

that even if this complaint is adequately briefed, appellant was not denied due

process by the trial court’s failure to admonish him of the applicable punishment

range.

         We review this complaint under the standard of review for constitutional

error. See TEX. R. APP. P. 44.2(a) (standard of review for constitutional error in

                                         –12–
criminal cases); Davison, 405 S.W.3d at 691 (claim of constitutional error under

Boykin is governed by rule 44.2(a)). Under this standard, we must reverse the

judgment of conviction or punishment unless we determine beyond a reasonable

doubt that the error did not contribute to the conviction or punishment. TEX. R. APP.

P. 44.2(a).

      Boykin requires that “the record must affirmatively disclose that a defendant

who pleaded guilty entered his plea understandingly and voluntarily.” Davison, 405

S.W.3d at 687 (internal quotation omitted). As the court in Davison explained,

      So long as the record otherwise affirmatively discloses that the
      defendant’s guilty plea was adequately informed, due process is
      satisfied. For the appellant to prevail on his constitutional claim,
      therefore, it is not enough that the record is unrevealing with respect to
      whether he was admonished by the trial court; the record must also be
      silent with respect to whether he was otherwise provided, or
      nevertheless aware of, the requisite information to render his guilty plea
      voluntary and intelligent.
Id. “Boykin clearly did not hold that due process requires the equivalent of the Article

26.13(a) admonishments or an admonishment on the range of punishment.” Id.

(internal quotation omitted).

      Here, as we have discussed, the record as a whole reflects that appellant’s no-

contest pleas were made after discussing the options for trial with his counsel and

subsequent to his plea bargain on another second-degree felony offense. After

reviewing the entire record, we conclude appellant was aware of “the requisite

information to render his [no contest] plea voluntary and intelligent.” See id.

Consequently, we conclude beyond a reasonable doubt that the trial court’s error in
                                    –13–
failing to admonish appellant of the punishment range did not contribute to

appellant’s conviction or punishment. See TEX. R. APP. P. 44.2(a). We decide

appellant’s sole issue against him.

                          MODIFICATION OF JUDGMENTS

      The parties agree that the judgments should be modified to show that appellant

did not enter into plea bargain agreements in each of these cases. When the record

provides the necessary information to correct inaccuracies in the trial court’s

judgment, we have the authority to reform the judgment to speak the truth. TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993)

(courts of appeals have authority to modify a judgment); Estrada v. State, 334

S.W.3d 57, 63–64 (Tex. App.—Dallas 2009, no pet.) (same).

      Accordingly, we modify the judgments in Cause No. F18-76633-M and Cause

No. F18-76635-M to reflect that appellant did not enter into a plea bargain agreement

in either case.

                                      CONCLUSION

      As modified, we affirm the trial court’s judgments.




200212f.u05                                /Leslie Osborne//
                                           LESLIE OSBORNE
200213f.u05                                JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)

                                         –14–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JAILEN LATRELL MATTHEWS,                      On Appeal from the 194th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1876635-M.
No. 05-20-00212-CR          V.                Opinion delivered by Justice
                                              Osborne. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                  Nowell participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

MODIFIED as follows:

      To reflect that appellant did not enter into a plea bargain agreement.

As REFORMED, the judgment is AFFIRMED.



Judgment entered this 30th day of August, 2021.




                                       –15–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JAILEN LATRELL MATTHEWS,                      On Appeal from the 194th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1876633-M.
No. 05-20-00213-CR          V.                Opinion delivered by Justice
                                              Osborne. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                  Nowell participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

MODIFIED as follows:

      To reflect that appellant did not enter into a plea bargain agreement.

As REFORMED, the judgment is AFFIRMED.



Judgment entered this 30th day of August, 2021.




                                       –16–